Order entered August 22, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00663-CV

                               COLLIN PORTERFIELD, Appellant

                                                V.

    CENLAR FSB, MORGAN STANLEY PRIVATE BANK NA, F/K/A MORGAN
  STANLEY CREDIT CORPORATION, BARRETT DAFFIN FRAPPIER TURNER &
                       ENGEL, LLP, Appellees

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-00651-C

                                            ORDER
              Before Chief Justice Wright, and Justices Lang-Miers and Brown

       Before the Court is appellant’s August 6, 2014 motion to vacate dismissal and reinstate

appeal. In the motion, appellant states he has requested the clerk’s record from the County

Clerk, and is awaiting notification regarding the cost of the clerk’s record from the County Clerk.

Therefore, on the Court’s own motion, we VACATE our dismissal opinion and judgment of July

21, 2014 and REINSTATE this appeal. The clerk’s record in this case is due THIRTY DAYS

from the date of this order.

       We DIRECT the Clerk of the Court to send a copy of this order by electronic
transmission to John Warren, Dallas County Clerk.

                                                    /s/   ADA BROWN
                                                          JUSTICE